Citation Nr: 9925671	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-32 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether a reduction in the evaluation of the veteran's 
service-connected gout from 20 percent disabling to a 
noncompensable rating effective on July 1, 1996, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1979 to December 
1993.  This appeal arises from a January 1996 rating decision 
of the Hartford, Connecticut, Regional Office (RO) that 
proposed to reduce the veteran's 20 percent disabling 
evaluation for gout to a noncompensable evaluation based on 
the most recent medical evidence.  The veteran expressed his 
disagreement with this action in March 1996.  The RO formally 
reduced the veteran's gout evaluation to a noncompensable 
rating in a decision of April 1996 which was made effective 
on July 1, 1996.  The veteran continued his appeal.

In a substantive appeal (VA Form 9) of June 1996, the veteran 
requested a hearing before the Board of Veterans' Appeals 
(Board).  However, he withdrew this request in a written 
statement of May 1999.  The issue on appeal is now ready for 
appellate consideration.


FINDINGS OF FACT

1.  All procedural actions regarding the reduction of the 
veteran's evaluation for his service-connected gout effective 
on July 1, 1996, were in accordance with the provisions of 
38 U.S.C.A. § 5112 and 38 C.F.R. § 3.105.

2.  The veteran has not experienced an actual flare-up of his 
gout since 1994 and his service-connected gout has not 
resulted in any chronic disability associate with an affected 
joint.





CONCLUSION OF LAW

The reduction of the evaluation of the veteran's service-
connected gout from 20 percent disabling to a noncompensable 
rating effective on July 1, 1996, was proper.  38 U.S.C.A. 
§ 5112 (West 1991); 38 C.F.R. § 3.105, Diagnostic Code 5002, 
5017 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

By rating decision of September 1994, the RO in Houston, 
Texas, granted service connection for gout based on the 
veteran's service medical records.  This disorder was 
evaluated under the U. S. Department of Veterans Affairs (VA) 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code (Code) 5017.

A set of private hospital records was received in shortly 
after the September 1994 decision.  These records included 
reports of physical examinations in October 1993, February 
1994, and March 1994 that either found no edema in the lower 
extremities or noted that the lower extremities were normal.  
Private outpatient records were received in November 1994.  
In January 1994, the veteran reported that he had flare-ups 
of gout in his big toes one to three times a year.  A medical 
record of June 1994 noted the veteran's complaints of 
increased gout after recently restarting his anti-gout 
medication.  The examiner noted that this was not unexpected.  
The veteran was encouraged to continue taking his anti-gout 
medication and take over-the-counter anti-pain/inflammatory 
medication at home during his flare-ups.

In a rating decision of August 1995, the RO granted an 
increased evaluation for the veteran's gout to 20 percent 
disabling effective from June 1994.

The veteran was afforded a VA orthopedic examination in 
December 1995.  He reported that in recent years he had 
experienced intermittent attacks of gout affecting his great 
toes.  The veteran claimed that his last attack was in August 
1994.  Since that attack he had been placed on anti-gout 
medication and had not experienced any further attacks.  He 
did assert that he had transient achiness in his great toes, 
but no clear flare-ups of gout similar to those prior to 
August 1994.  The veteran reported no current complaints with 
his great toes.  On examination, his feet and toes had no 
abnormality and had full range of motion.  The impression was 
a history of recurring gout attacks.  It was opined that the 
veteran was currently being treated with medication without 
any recurring attacks of gout.  The examiner commented that 
the veteran's gout appeared quiescent without any evidence of 
ongoing joint disability.  

In January 1996, the RO issued a rating action that proposed 
to reduce the evaluation of the veteran's gout from 20 
percent disabling to a noncompensable evaluation.  It was 
determined that this reduction was warranted on the basis 
that his gout symptoms had been inactive for over a year and 
had not resulted in any permanent joint disability.  The 
veteran was notified of this proposed reduction in a letter 
of late January 1996.  He was informed that he had 60 days to 
present evidence that his gout warranted a 20 percent 
evaluation.  The veteran was also informed of his appellant 
rights and a right to a pre-determination hearing.  The 
veteran's representative filed a notice of disagreement (NOD) 
with the proposed reduction in March 1996.  This NOD made no 
mention of a pre-determination hearing.  By rating decision 
of April 1996, the RO formally reduced the evaluation of the 
veteran's service-connected gout to a noncompensable rating 
effective from July 1, 1996.

The veteran submitted a substantive appeal (VA Form 9) in 
June 1996.  He alleged that his gout problem still existed.  
The veteran claimed that he continued to have intermittent 
pain in the joints of his toe, but acknowledged that this 
pain was not had bad as it had been in past years.  He 
asserted that his reduction in symptomatology was the result 
of his prescribed medication, but he would never be cured of 
his gout.  The veteran noted that he received a compensable 
evaluation for his service-connected hypertension even 
through it was controlled by medication and felt he should 
also receive a compensable rating for his gout which was also 
only controlled by his medication.

At his hearing on appeal in May 1997, the veteran testified 
that he had been on medication for his gout since 1994.  He 
also noted that he had to maintain a strict diet in order to 
prevent his gout attacks.  Prior to the use of this 
medication, he reported that he had gout attacks every week.  
However, since he had started the use of this medication, the 
veteran acknowledged he only had one to two attacks of 
lessened severity a year.  He described his gout attacks as 
consisting of redness and pain in one of his great toes.  His 
last attack of gout was noted to have occurred in February 
1997.  The veteran alleged that he did not seek treatment 
from a physician during his attacks because his gout 
interfered with his ability to walk and drive a automobile.  
He expressed his fear that he would become involved in an 
auto accident if he attempted to drive the long distance to 
his local VA medical center for treatment during a gout 
attack.  The veteran noted that he self-treated his gout 
during outbreaks with over-the-counter pain/anti-inflammatory 
medication.  It was reported by the veteran that he was seen 
every six months by a VA physician for follow-up on his gout 
problems.  He acknowledged that he currently was a full-time 
student and had note missed any time from his school work due 
to his gout flare-ups.  The veteran testified that getting to 
his school required driving.  

The veteran's VA outpatient records were obtained in 
September 1997.  These records contained copies of private 
medical records previously considered by the RO.  In 
addition, a VA outpatient record of April 1995 reported that 
the veteran had a history of gout.  Outpatient records dated 
from August 1995 to May 1997 reported periodic follow-up 
visits.  These records noted no edema found in the veteran's 
extremities on examination.  The assessments included 
elevated levels of uric acid on blood testing.  There was no 
notation in these records of any active flare-ups of gout.

In a supplemental statement of the case (SSOC) of September 
1997, the veteran was informed that the VA Hearing Officer 
had upheld the reduction in his evaluation for gout to a 
noncompensable rating.


II.  Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
gout is worse than evaluated, and he has thus stated a well-
grounded claim.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
(1998).  Also, 38 C.F.R. § 4.10 (1998) provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons. The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 U.S.C.A. § 5112(b)(6) (West 1991); 38 C.F.R. 
§ 3.105(e) (1998).

Following the appropriate predetermination procedures, final 
action will be taken.  A written notice of the final action 
shall be issued to the beneficiary and his or her 
representative, setting forth the reasons therefor and the 
evidence upon which it is based.  Where a reduction or 
discontinuance of benefits is found warranted following 
consideration of any additional evidence submitted, the 
effective date of such reduction or discontinuance shall be 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final action 
expires.  38 U.S.C.A. § 5112 (West 1991); 38 C.F.R. 
§ 3.105(I)(2) (1998).

According to Code 5017, gout will be rated under the criteria 
evaluating rheumatoid arthritis found at Code 5002.  
Therefore, gout is evaluated as an active process with one or 
two exacerbations a year in a well-established diagnosis as 
20 percent disabling.  Symptoms of less severity are 
noncompensable.  For chronic residuals of gout such as 
limitation of motion or ankylosis, favorable or unfavorable, 
rate under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
Assign the higher evaluation.  38 C.F.R. Part 4 (1998).


III.  Analysis.

Initially, the undersigned finds that the procedural 
requirements of 38 C.F.R. § 3.105 for a reduction in the 
evaluation of a service-connected disability were conducted 
by the RO.  The RO proposed to reduce the veteran's 
evaluation for gout in January 1996 and informed him in the 
same month of this proposal, his appellate rights to include 
a hearing, and the appropriate opportunity to provide 
evidence that would warrant the continuation of his prior 
evaluation.  The veteran was allowed the appropriate 60 days 
to submit any pertinent evidence prior to a final 
determination of the reduction of his evaluation.  The RO 
also did not make the reduction effective until another 60 
days had passed from date of notification of the reduction 
decision in early April 1996.  Thus, all the procedural 
requirements contained in 38 C.F.R. § 3.105 have been 
conducted.

Turning to whether the RO's actual evaluation of the 
veteran's gout was accurate, the veteran has claimed that he 
had flare-ups of his gout once or twice a year.  His 
outpatient records did not note any physical symptoms for 
gout except for elevated levels of uric accident.  More 
significant is the fact that these records failed to note any 
complaints of flare-ups by the veteran.  There is no 
objective evidence of a gout flare-up since 1994 when the 
veteran started prescribed medication to alleviate this 
problem.  The last comprehensive VA examination given to the 
veteran in December 1995 noted the examiner's opinion that 
the veteran's noted symptoms did not rise to the level of a 
flare-up of gout and found that this disability was currently 
quiescent.  There is no evidence of loss of motion or any 
other type of chronic disorder in the toe joints that have 
been affected by gout.  The veteran has failed to directly 
contend or present lay evidence that such a disability 
currently exists.  He has alleged that his flare-ups of gout 
prevent him from seeking professional medical treatment 
during an attack on the basis it interferes with his driving.  
However, this allegation carries little probative weight as 
the veteran has freely admitted that his gout did not 
interfere with his driving to attend his school.

Based on the above analysis, the undersigned finds that the 
preponderance of the evidence shows that the veteran has not 
had one to two attacks of actual gout a year since 1994 or a 
chronic disability associated with the joints of his big toes 
resulting from his gout.  Therefore, the RO's determination 
to reduce his evaluation for his service-connected gout 
effective July 1, 1996, was proper.


ORDER

The reduction of the veteran's service-connected gout from a 
20 percent evaluation to a noncompensable rating effective on 
July 1, 1996, was proper.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

